ROBERTSON, Justice,
concurring:
I concur that Paul H. Holmes has made the showing requisite to reinstatement of his license to practice law in this state. The Court today conditions that reinstatement upon Holmes’ taking and passing the Multi-State Professional Responsibility Exam, as prepared by the National Conference of Bar Examiners. I would go a step further. In this and all other like cases, I would require the applicant to take and pass the entire Mississippi Bar Examination. See Rule IX, Rules Governing Admission to the Mississippi State Bar (1979 as amended). When a person has been removed from the practice of law for three years or more, I think the public needs this additional assurance of minimal legal learning. Beyond this, (re)taking the bar examination is sufficiently onerous that I think it a reasonable test of the seriousness of the applicant’s desire to return to the practice of law. Holmes has advised proper officials of The Mississippi Bar he would not oppose this condition, if the Court thought it reasonable and necessary.